 UOP NORPLEX DIVISION OF UNIVERSAL OIL PRODUCTSUOP Norplex Division of Universal Oil ProductsCompanyandLodge1616,InternationalAssociation of,Machinists and Aerospace Workers,AFL-CIO. Case 18-CA-2710 ,November 21, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn September 4, 1969, Trial Examiner John P.von Rohr issued his Decision in the above-entitled`proceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and 'recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in,the attached TrialExaminer'sDecision.Thereafter, theRespondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief. 'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein,` and orders that the Respondent,UOP Norplex Division of Universal Oil ProductsCompany, Black River Falls, Wisconsin, its officers,agents, successors, and assigns, shall take the actionsetforth in the, Trial Examiner's RecommendedOrder, as so modified.inconnectionwithpars2(b)and 2(c) of the Trial Examiner'sRecommended Order, as adopted, it is to be noted that, if the number ofsubstantially equivalent vacant positions, together with vacancies createdby dismissals (if necessary) of any persons hired on or after November 7,1968,are insufficient to permit reinstatement of all the unfair laborpractice strikers, the Respondent shall offer reinstatement to the remainingstrikerswhenever a vacancy does occur in the future, and in the eventRespondent fails to make such offer in a timely fashion, such strikers shallbe made whole for losses from the date a vacancy occurs until the date ofreinstatement SeeThe Laidlaw Corporation,171 NLRB No 175in the event that the Board's Order be enforced by a judgment of aUnited States Court of Appeals, the words, "a Judgment of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order" in the notice657Delete from end of paragraph 2(b) the words"who were not in the Respondent's employ on thatdate," and change the comma to a period after" 1968."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P VON ROHR, Trial Examiner. Upon a charge,duly filed, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 18(Minneapolis,Minnesota), issued a complaint on March4, 1969,, against UOP Norplex Division of Universal OilProducts Company, herein called the Respondent or theCompany, alleging that it engaged in unfair laborpractices within the meaning of Section 8(a)(1),and (5) oftheNational Labor Relations Act, as amended, hereincalled theActThe Respondent's answer denies theallegation of unlawful conduct alleged in the complaint.Pursuant to notice, a hearing was held before TrialExaminer in Black River Falls, Wisconsin, on April, 10,1969All parties were represented by counsel and wereafforded opportunity to adduce evidence, to examine andcross-examine witnesses, and to file briefs. Briefs havebeen received from the General Counsel and from theRespondent and they have been carefully consideredUpon the entire, record in .this case, and from myobservation of the"witnesses, I hereby.make the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation having aplantandplaceofbusinessatBlackRiverFalls,Wisconsin and LaCrosse,WisconsinThe sole facilityinvolved'in this proceeding is its plant at Black RiverFalls,Wisconsin,where it is engaged in the manufactureof plastic parts for the automotive,electronics and otherindustriesDuring the year preceding the hearing herein,the Respondent sold and shipped goods manufactured atitsBlack River Falls plant valued in excess of $1 millionto points and locations outside of the State of Wisconsin.The Respondent concedes,and I find, that it is engagedincommerce within the meaning of Section 2(6) of theActItTHE LABOR ORGANIZATION INVOLVEDLodge1616, InternationalAssociation of MachinistsandAerospaceWorkers,AFL-CIO,isalabororganization within the meaning of Section 2(5) of theAct-IIITHE UNFAIR LABOR PRACTICESThe complaint alleges that since on or about November7, 1968, the Respondent violated Section 8(a)(5) and (1) ofthe Act by failing and refusing to bargain with the Unioningood faith in that it insisted, as a condition precedentto entering into a collective-bargaining agreement, that theUnion rescind or agree not to enforce fines or otherdiscipline against union members who returned to workduring the period of a strike which began on May 14,1968179NLRB No. I11 658DECISIONSOF NATIONALLABOR RELATIONS BOARDA The FactsPursuant to certification by the Board on December 18,1958, (Case 18-RC-3813), the Respondent has recognizedtheUnion as the collective-bargaining agent for itsemployees in the following unit which I find to beappropriate 'All hour rated production employees employed at theBlackRiver Falls,Wisconsin Plant, excluding officeand clerical employees,engineers,foremen, supervisorsand guards as defined under the Act.Itappears thatRespondent enjoyed a harmoniousrelationship with the Unionuntilthe dispute involvedhereinThe last contract between the parties was enteredinto on June 19, 1965, with an expiration date of March31, 1968. In' about March -1967, the parties undertookbrief negotiations toward extension and modification ofthe existing contractThese efforts proved unsuccessfuland the parties thereupon agreed to wait until the normalnotice date.Following timely notice by the Union, formal contractnegotiations began on February 6, 1968 2 Following aseriesofcollective-bargainingmeetings,theUnionengaged in an economic strike commencing on May 14. Itisundisputed that at this time 92' employees' wereemployed in the unit, of whom 54 went out on strikeDuring the period between approximately June 15 andAugust 26, 13 striking employees crossed the picket lineand returned to work at Respondent's-plant As indicatedmore fully hereinafter, pursuant to disciplinary actiontaken by the Union, these employees were each finedapproximately $500A collective-bargainingmeeting,whichinvolvedutilization of the Federal Mediation Conciliation Service,was held on November 7, 1968 ' At this meeting theRespondent advised the Mediator that any contract mustinclude agreementthat the Union would withdraw thefines imposed on the employees- who crossed the picketline and returnedto work ° The Mediator conveyed this totheUnion at a meeting held on the following day TheUnion responded that it would not withdraw the fines AtthismeetingtheRespondent also offered a 17-pointcontract proposal to the Union, the 17th of which stated .Management insists upon'protection from' fines forthose employees who accepted the Company's invitationto return to workduring thestrike, and, who now havehad fineslevied againstthem by the local union.Near the conclusion of a bargaining meeting held onNovember 20, Respondent advised the Union that anyagreementwould be predicated on the Union's withdrawalof any disciplinary action against employees who hadcrossed the picket line and returned to work 5 The Unionadvised that it would not drop the fines, at the same timemanifestingits-position that this wasan internalaffair ofthe Union.'The employer designated at this time was ,Norplex Fabricators, Inc ,Respondent's predecessorRespondent,as successor employer (in about1965), continued to recognize the Union'Unless otherwise indicated,all dates hereinafter refer to the year 1968'Except for the matter of fines, there is no contention that Respondentdid not bargain in good faith concerning wages,hours, working conditions,and other mandatory subjects of collective bargaining I therefore do notdeem it necessary to discuss the progress of negotiations pertaining to thesesubjects during the various collective-bargaining meetings,but rather shallrestrict this discussion to the position taken by the parties with respect tothe subject of the Union's disciplinary fines'This is undisputed and conceded in Respondent's brief'IbidThe final bargaining meeting was held on March 7,1969.As 'indicated in a memoranda concerning thismeeting prepared by Respondent's attorney,- the threeprincipal unresolvedissues'remainingat this time were (a)the term of the contract, (b) wages; and (c) the demand oftheCompany that the Union withdraw the fines. It isundisputed that at this meeting the Company continued toinsist that the fines be withdrawn and that the Unionadhered to its initial position that this was an internalaffair of the Union and that it would not bargain over thematter ° The meeting ended without agreementB AdditionalFacts, Concluding FindingsAlthough Respondent's answer admits the complaint'sallegation (par 7 thereof) that "since about December 18,1958 the Union has been the certified and the recognizedcollective-bargaining representative of the employees oftheRespondent," near the conclusion of the hearingRespondent's counsel took the position that the'Union nolonger represented a majority of the employees ' I thinkthismattermay be disposed of by 'reference to theundisputed fact that on October 21, 1968, the RegionalDirectorapprovedasettlementagreementwhereinRespondent agreed,interalia,that it would bargaincollectively with the Union as the exclusive representativeof employees in the heretofore described appropriate unit.'It is well settled that an employer who enters into asettlement agreement of this kind is under obligation tohonor the agreement for a reasonable time after itsexecution without questioning the representative status oftheUnion.' And where the parties had not reached animpasse in negotiations, 6 months has not been held to be"a reasonable time "N J MacDonald & Sons, Inc , 155NLRB 71 Under all-the circumstances of this case, I findthat a reasonable time had not elapsed and that theUnion, through the auspices of the General Counsel, wasnot bound to. establish the Union's majority as a fact11prerequisite to any finding of a refusal to bargain hereThe particular circumstances to which I refer include (1)Respondent's admission in its answer that the Union was'Itmay be noted that the complaint involved herein had been served onRespondent a day or two prior to the March 7 meeting Concerning thisand the'subject of the union fines Respondent'smemoranda of the March7meeting statesThe items still outstanding can easily be resolved with regard to thoseconcerning the languageManagement feels that it and the Union arefairlyclose on wages and the terms of the'agreementBut the questionof finesiskeeping themfarapart,charges filedby the Union haveresulted in a Complaint being issuedby the NationalLabor RelationsBoard and a hearing is scheduledforApril 10But the matterwill notbe 'settled thereManagement feels that this matter is negotiable, at thispointManagement does not know who is right and who is wrong, andonly theBoard and Courts will resolve the issue[Emphasis supplied I'In support of this contention Respondent points out that,according tothe unrefuted testimony of Donald Berry,the industrial relations manager,onNovember7,1968,therewere 112 production and maintenanceemployees employed in the plant, while 41 employees remained outside onstrikeBerry testified that as ofApril9, 1969, there were 119 in the plantand 41 outside'in this connection,the Respondent advised the Union on August 16,1968, that it no longer represented a majority,'that it proposed to petitionfor an election, and that it was withdrawing,its latest proposed contractoffer'Inthesubsequentabove-mentionedSettlementAgreement,Respondent agreed to bargain collectively by furnishingthe Unioncertainspecified information and also to offer reinstatement to the strikingemployees upon their applicationThe agreement further provided forresidual 8(a)(1) relief(Case 18-CA-2667 )'Poole'Foundry and Machine Company,95 NLRB34, enfd 192 F 2d,740 (C A 4),cert denied342 U S 954 UOP NORPLEX DIVISION OF UNIVERSAL OILPRODUCTS659the certified and recognized bargaining representative, (2)the fact that Respondent continued to recognize the Unionand to bargain with it (or was to be prepared to bargainwith it) until the time of the hearing herein, provided thattheUnion withdraw the fines,- and (3) the fact thatRespondentengaged in unfair labor practices, ashereinafter found, beginning on November 7, 1968, thisapproximately only 2 weeks after entering into theaforementioned settlement agreement. Accordingly, I findthat the Union is and has been the exclusive representativeof the employees in the aforementioned appropriate unitat all times material hereto."Turning to the merits of the case, from the foregoingrecital of facts it is clear, and I find, that since November7,1968, the Respondent at all times insisted that theUnion withdraw the fines which it had imposed upon the13 employee-members who crossed the picket line andreturned to work as a condition to entering into acollective-bargainingagreementwith the Union TheGeneral Counsel relies upon the Board's decision inAllanBradleyCompany':wherein the Board held that anemployer'sproposal to limit a union's authority todiscipline or fine its members for exercising their statutoryrighttorefrainfrom engaging in strikes or otherconcertedactivitywas not a mandatory subject ofcollective bargainingAlthough the United States CircuitCourt of Appeals refused to enforce theAllan Bradleycase," the General Counsel correctly points out that inLocal 283, United Automobile, Aircraft and AgriculturalImplementWorkersof America [WisconsinMotorCorporation] and Allan Scofield,145NLRB 1097, theBoard stated that it "does not acquiesce" in the Court'sdecision 11 Accordingly it appearing that the Board has notchanged its view as thus expressed in theAllan Bradleycase, as Trial Examiner I am bound to follow the Board'sdecision thereinThe subject of union fines having beenheldnot to be a mandatory subject of collectivebargaining, I find that Respondent, by conditioning theexecution of a contract upon the dropping of the fines,therebyviolatedSection8(a)(5)of the Act, andderivatively, Section 8(a)(1) thereof 11 Although it is clearthat the strike began as an economic strike, I amconstrained to further find, as alleged in the complaint,that the foregoing unfair labor practices tended to prolongthe strike and therefore converted the strike into an unfairlaborpractice' strike.' 6Thus,asheretoforenoted,,Respondent itself concedes that as of March 7, 1968,"management feels that it and the Union are fairly closeoh wages and the terms of the agreement - but thequestion of fines is keeping them far apart"Thus,onMarch 24or 25Respondent sent a letter to the Mediatorindicating that it was still willing to meet with the Union Indeed,Respondent'scounsel(and also its negotiator)stated during the instanthearing"We had hoped right up until 9 30 this morning that there stillwould be a resolution, but after 930 thismorning there obviously can beno resolutionifyoumustfollow the rulings of the National LaborRelations Board ""CfAero Engineering Corporation,177 NLRB No 31"127 NLRB 44"Allan Bradlev v NLRB,286 F 2d 442 (C A 7)"Affirmed subnonScofieldvN L R B,393 F 2d 49 (C A 7), 394U S 423"In seeking to differentiate this case from theAllan Bradleycase,Respondent points out that here the Respondent made no demand for aclause(covering the subject of union fines)in the contractHowever, Ithink it clear that the principle involved in either case is the same Sufficeitto say that the violation herein found is predicted upon Respondent'sinsistence that a non-mandatory subject of collective bargaining be injectedinto the process of collective bargainingSeeNL R B v Wooster DivisionAlthough I have found adversely to the Respondent, Iam not unsympathetic with Respondent's position that thefines in the circumstances of this case appear to beexcessive and might well tend to inflict undue hardshipupon the union employees who returned to work duringthe strikeThus, six female employees, each of whomwere fined $500, testified that they abandoned the strikeand returned to work because of personal financialdifficulties, such as the need to support themselves andtheir childrenThe wage rates of these employees rangedbetween $1 66 and $1 88 per hour In this connection, it isnoteworthy that there are presently pending before theBoard three cases wherein Trial Examiners have foundthat the labor organizations involved violated Section8(b)(1)(A) by imposingexcessivefines upon members whoworked behind picket lines " The fines imposed in thesecases were similar, in proportion to wages earned, to thoseimposed by the-Union hereWhile the Board has not yetpassed upon the question in these cases concerning thereasonableness of a fine, or whether an excessive fine isviolative of Section 8(b)(1)(A) of the Act, I point to theforegoing only because under the present state of the lawitwould appear that any relief in a situation involvingexcessive fines for working behind a picket line might welllieby instituting appropriate proceedings under Section8(b)(1)(A) of the Act Unfortunately for the Respondent,itcannot press the issue in the manner which it did hereIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IiI,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereofV. THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices in violation of Section8(a)(5) and (1) of the Act, it shall be recommended thattheRespondent cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the ActAs the Respondent on November 7,1968, and at all times thereafter, has refused to bargaincollectivelywith the Union as the certified representativeof its employees in an appropriate unit with the good faithrequired by the' Act, it will be recommended that, theRespondent, upon request, bargain collectively with theUnion, and, if,an understanding is reached,, embody suchunderstanding in a signed agreementIthasalsobeen found that the strike by theRespondent's employees which was in progress at the timeof the hearing was prolonged by the Respondent's unfairlabor practices and thereby on November 7, 1968 wasconvertedtoanunfairlaborpracticestrike.Theof BorgWarner Corporation,356 U S 342"It is found that this conversion took place on November7, 1968, thedate on which Respondent first interjected the subject of fines as acondition to an agreement"Booster Lodge No 405, InternationalAssociationof Machinists andAerospaceWorkers.AFL-CIO [TheBolingCompany)TXD-737-68,CommunicationWorkers of America,Local 6222 [John H RemboldJ,TXD-259-69,CommunicationWorkers of America, Local 6135[JudithGwUon,et at J,TXD-270-60 660DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees who were on strike on'that date and thereafterthusbecame unfair labor practice strikers who wereentitled to reinstatement upon application irrespective ofwhethertheirpositionshavebeenfilledby - theRespondent's hire of other employees as replacements forthem Accordingly, in order to restore thestatus quoas' itexisted prior to, the conversion of the strike on November7, 1968, and thereby to effectuate the policies of the Act,itwillbe recommended that Respondent shall, uponapplication,offerreinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, to all theiremployees who were on strike on and after November 7,1968, dismissing, if necessary, any persons hired after thatordered to make whole those employees who were onstrike on and after November 7, 1968, for any loss of paytheymay, have suffered or may suffer by reason of theRespondent's refusal, if any, to reinstate them, bypayment to each of them a -sum of money equal to thatwhich he normally would have earned as wages during theperiod from 5 days after that date on which he applied forreinstatement, to the date of Respondent's offer ofreinstatementBackpay shall be computed in the mannerW Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co ,138NLRB 716Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the followingCONCLUSIONS OF LAWITheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2.Lodge 1616, International Association of MachinistsandAerospaceWorkers,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3Allhourlyratedproductionandmaintenanceemployees at Respondent's plant located in Black RiverFalls,Wisconsin, excluding office and clerical employees,engineers, foremen, supervisors and guards as defined intheAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act4The above-named labor organization was onDecember 18, 1958, and has been at all times thereafter,theexclusiverepresentativeofallemployees in theabove-describedunitforthepurposesofcollectivebargaining within the meaning of Section 9(a) of the Act5By refusing to bargain 'collectivelywiththeabove-named labororganization,as - the exclusiverepresentative of all the employees in the unit describedabove, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid conduct, Respondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDER,Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Irecommend that Respondent UOP Norplex Division ofUniversalOilProducts' Company, its officers, agents,successors, and assigns, shalllCease and desist from(a)Refusing to bargain collectively with Lodge 1616,InternationalAssociation of Machinists and AerospaceWorkers,'AFL-CIO,astheexclusivebargainingrepresentative of its employees in the unit comprising allhourly rated production and maintenance employees atRespondent'sBlackRiverFalls,Wisconsin,plant,excludingofficeandclericalemployees,engineers,foremen, supervisors and guards as defined in the Act, asamended(b)'Inany like or related manner, interfering with,restraining or coercing employees in the exercise of therights guaranteed by Section 7 of the Act2Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Lodge 1616,InternationalAssociation of Machinists and AerospaceWorkers,- AFL-CIO,' as the exclusive representative of theemployees in the appropriate unit, as found above, and, ifan understanding is reached, embody such 'understandingin a signed agreement(b)Upon application,offerimmediateand- fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, to all those employees who were onstrike on and after November 7, 1968, and who have notalready been reinstated to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, dismissing if necessary anypersons hired by the Respondent on or after November 7,1968',who were not in the Respondent's employ on thatdate(c)Make whole the employees specified in paragraphnumbered 2(b), above, 'for any loss of.pay they may havesuffer by reason of the Respondent's refusal, if any, toreinstate them in the manner provided in paragraphnumbered 2(b), above, by payment to each of them a sumof money equal to that which he normally would haveearned as wages during the period from 5 days after thedate on which he applied for reinstatement to the date oftheRespondent's offer of reinstatement, less his netearnings if any during said period(d)Post at its plant in Black River Falls, Wisconsin,copiesof the attached notice marked "Appendix "18Copies of said notice, on forms provided by the RegionalDirector for Region 18, shall, after being signed by theRespondent's representative, be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other materialin the event that this Recommended Order is adopted by the Board,the words, "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in-the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words, "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "- UOP NORPLEX DIVISION OF UNIVERSAL OIL PRODUCTS661(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel cards and reports, and all otherrecords necessary to analyze the amount of backpay whichmay be or become due and the rights of employmentunder the terms of this Order(f)Notify the Regional Director for Region 18, inwriting,within20daysfrom the receipt of thisRecommended Order, what steps the Respondent hastaken to comply herewith 'y"In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "'WE WILL, upon request, bargain collectively with theabove-named labor organization as the exclusiverepresentative of the employees in the appropriate unit,and, if any understanding is reached, embody suchunderstanding in a signed agreementWE WILL NOT, in any_ like or related manner,interferewith, restrain, or' coerce employees in theexercise of the rights guaranteed by Section 7 of theAct.WE WILL, upon application, offer immediate and fullreinstatement to their former or substantially equivalentpositions',without prejudice to their seniority or otherrights and privileges, to all our employees who were onstrike on and after November 7, 1968, and who havenotalreadybeen reinstated to their former orsubstantially equivalent, positions, without prejudice totheir seniority or other rights and privileges, dismissingif necessary any persons hired on or after November 7,APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOT refuse to bargain collectively withLodge 1616, International Association of Machinistsand AerospaceWorkers,AFL-CIO, as the exclusivebargaining representative of the employees in theappropriate unit The appropriate bargaining unit isAll hourly rated production and 'maintenance employeesat our plant in Black River Falls, Wisconsin, excludingofficeandclericalemployees,engineers,foremen,supervisorsand guards as defined in the Act, asamended1968.WE WILL make each such employee whole for anyloss of pay suffered by him as a result of our failure toreinstate him within 5 days after his application.DatedByUOP NORPLEX DIVISIONOF UNIVERSAL OILPRODUCTS COMPANY,(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this Noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 316 FederalBuilding,110SouthFourthStreet,Minneapolis,Minnesota 55401, Telephone 612-725-2618